IN THE

Indiana Supreme Court
         Supreme Court Case No. 20S-CR-64
                                                                 FILED
                                                            Oct 21 2020, 11:15 am


               Stanley V. Watson                                 CLERK
                                                             Indiana Supreme Court
                                                                Court of Appeals
                  Appellant (Defendant)                           and Tax Court




                           –v–

                 State of Indiana
                   Appellee (Plaintiff)


   Argued: May 27, 2020 | Decided: October 21, 2020

          Appeal from the Ripley Circuit Court
                  No. 69C01-0010-CF-52
   The Honorable James D. Humphrey, Special Judge

On Petition to Transfer from the Indiana Court of Appeals
                      No. 19A-CR-49



             Opinion by Chief Justice Rush
         Justices David, Massa, and Goff concur.
     Justice Slaughter concurs, except as to Part II.C.
Rush, Chief Justice.

   The right to a speedy trial—one of our oldest guarantees—imposes an
affirmative duty on the government to ensure that criminal defendants
receive the swift administration of justice. This fundamental right is
safeguarded by the Sixth Amendment to the United States Constitution;
Article 1, Section 12 of our Indiana Constitution; and Indiana Criminal
Rule 4.

    Here, Stanley Watson was serving an eighty-year sentence—including
fifty years for a single drug conviction—when the trial court vacated his
thirty-year habitual-offender enhancement. The State was granted
permission to retry the habitual-offender allegation, but it would be over
six years before that happened. During those years of waiting, Watson
repeatedly communicated his desire to be tried; and he eventually filed a
motion to dismiss, asserting violations of Criminal Rule 4(C) and his
constitutional right to a speedy trial. The trial court denied the motion,
however, and Watson was found to be a habitual offender.

   We reverse. Although Criminal Rule 4(C) does not apply to a habitual-
offender retrial, Watson’s constitutional right to a speedy trial was
violated by the extraordinary six-plus-year delay. We thus remand with
instructions to vacate Watson’s habitual-offender enhancement.


Facts and Procedural History
   In 2001, a jury convicted Stanley Watson of felony dealing in cocaine
and found he was a habitual offender. The trial court subsequently
sentenced Watson to eighty years in prison—fifty years for the drug
conviction and thirty years for the habitual-offender enhancement.

   Two years later, Watson challenged the enhancement in a petition for
post-conviction relief. Eventually—in April 2012—the State conceded that
two of the convictions supporting the habitual-offender finding were
insufficient. So, the court granted relief and vacated the thirty-year
enhancement. But then, in July of that year, the State was granted
permission to retry Watson on the habitual-offender allegation.




Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020     Page 2 of 17
   It would be 2,325 days—nearly six and a half years—before he was
retried.1 The table below shows the intervening events that occurred while
Watson, from his prison cell, awaited resolution of the outstanding
charge.

                                              2013
                       Watson moves to continue the January 29 trial—reset for
     January 14
                       September.
    September 16       Watson moves to continue the trial—reset for June 2014.
                       The court, on its own motion, continues the trial to July
    November 14
                       2014.
                                              2014
                       Watson moves to continue the trial—reset for February
      June 16
                       2015.
                                              2015
                       The judge recuses himself, and Watson’s February trial
     January 21
                       date is removed from the calendar.
     January 28        A special judge is appointed.
     August 12         The judge accepts the appointment.
                       Watson, in a letter to the court, asks for an update and
    September 29
                       requests a new trial date.
     October 20        The court sets the trial for April 2016.
                       Watson, in a letter to the court, writes, “I want to get
    December 9
                       this trial over.”




1The trial court calculated a delay of 2,431 days. That number, however, is incorrect. The
court began counting the days from April 2, 2012—when the habitual-offender enhancement
was vacated. But the right to a speedy trial attaches when a criminal prosecution has begun.
United States v. MacDonald, 456 U.S. 1, 7 (1982). That occurred on July 16, 2012, when the court
granted the State’s motion to retry Watson on the enhancement and set a trial date. While we
acknowledge that neither party disputes the court’s numbers, the nature of a speedy trial
claim requires precision in computing the delay. We accordingly correct mistakes in the trial
court’s calculations throughout this opinion.



Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020                        Page 3 of 17
                                            2016
                      The State, over Watson’s objection, moves to continue
     March 9
                      the trial—reset for October.
                      The court, on its own motion, moves the trial date up
      May 10
                      from October 18 to October 4.
                      The State, over Watson’s objection, moves to continue
    October 3
                      the trial—reset for March 2017.
                                            2017
    March 21          Watson’s trial date comes and goes—nothing happens.
                      Watson, in a letter to the court, expresses confusion over
     April 11         why his March trial didn’t take place. He assumes “it
                      was continued again” and asks for the new trial date.
                      The State files a motion to set a trial date, and the special
    October 5
                      judge recuses himself.
                      A second special judge is appointed, but that judge also
 October 11–12
                      recuses himself. A third special judge is appointed.
  November 20         The court sets trial for May 2018.
                                            2018
                      Watson’s attorney withdraws representation. The court
     April 13
                      appoints new counsel.
                      Watson’s new attorney moves to continue the trial—
     April 30
                      reset for November.
                      Watson files a motion to dismiss, alleging a violation of
  November 15         Indiana Criminal Rule 4(C) and his constitutional right
                      to a speedy trial.
                      Watson’s trial takes place, and the jury finds that he is a
  November 27
                      habitual offender.

   The day after Watson’s trial, the court denied his motion to dismiss. It
found that Indiana Criminal Rule 4(C) “does not apply to retrials after
vacation or reversal of a conviction” and that Watson’s constitutional right
to a speedy trial was not violated. Watson appealed, arguing that the six-



Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020            Page 4 of 17
plus-year delay violated Rule 4(C) and his constitutional rights to both a
speedy trial and due process.

   In a split decision, the Court of Appeals reversed and vacated Watson’s
habitual-offender enhancement, concluding that he should have been
discharged under Criminal Rule 4(C). Watson v. State, 135 N.E.3d 982, 987–
88 (Ind. Ct. App. 2019). Judge Kirsch dissented, believing that relief under
Rule 4(C) did not apply to Watson’s claim. Id. at 988 (Kirsch, J.,
dissenting).

  We granted transfer, vacating the Court of Appeals opinion. Ind.
Appellate Rule 58(A).


Standard of Review
   Watson contends that the trial court improperly denied his motion to
dismiss. In evaluating Watson’s speedy trial claims, we review factual
findings for clear error and questions of law de novo. Austin v. State, 997
N.E.2d 1027, 1040 & n.10 (Ind. 2013); State v. Azania, 865 N.E.2d 994, 1002
(Ind. 2007), clarified on reh’g on other grounds, 875 N.E.2d 701.


Discussion and Decision
   The right to a speedy trial is one of this country’s most basic,
fundamental guarantees—one much older than the nation itself. Klopfer v.
North Carolina, 386 U.S. 213, 223–24 (1967) (citing Magna Carta, c. 29
(1225), reprinted in Edward Coke, The Second Part of the Institutes of the Laws
of England 45 (Brooke, 5th ed., 1797)). It protects against “prolonged
detention without trial” as well as unreasonable “delay in trial.” Id. at 224.

   To safeguard these protections, the State and the courts—together, the
government—have an obligation to ensure the timely prosecution of
criminal defendants. See, e.g., Logan v. State, 16 N.E.3d 953, 964–65 (Ind.
2014); Fisher v. State, 933 N.E.2d 526, 530 (Ind. Ct. App. 2010). At times,
however, that obligation may remain unfulfilled. When that happens, a
defendant can draw on three sources to assert a violation of this
fundamental right.


Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020        Page 5 of 17
   The first two are found in the Sixth Amendment to the United States
Constitution and Article 1, Section 12 of the Indiana Constitution. When
evaluating whether a defendant’s constitutional speedy trial right has
been infringed, we use the balancing test announced by the Supreme
Court of the United States in Barker v. Wingo, 407 U.S. 514 (1972). See, e.g.,
Logan, 16 N.E.3d at 961. The test assesses both the government’s and the
defendant’s conduct and takes into consideration (1) the length of the
delay, (2) the reason for the delay, (3) the defendant’s assertion of the
speedy trial right, and (4) any resulting prejudice. Barker, 407 U.S. at 530.
Though this analysis is grounded in the Sixth Amendment, we have
traditionally also applied it to claims brought under Article 1, Section 12.
See, e.g., Crawford v. State, 669 N.E.2d 141, 145 (Ind. 1996) (citing Fortson v.
State, 269 Ind. 161, 169, 379 N.E.2d 147, 152 (1978)). 2

   A third source of protection is Indiana Criminal Rule 4, which gives
defendants another path to ensure the speedy administration of justice.
See Curtis v. State, 948 N.E.2d 1143, 1147 n.3 (Ind. 2011). This rule




2Since Fortson—the first time this Court confronted a speedy trial claim brought under both
constitutions—Indiana courts have used the federal Barker factors when evaluating a
defendant’s state constitutional claim. See, e.g., Sweeney v. State, 704 N.E.2d 86, 102 (Ind. 1998).
But these factors—particularly, the defendant’s assertion of the speedy trial right—may not
account for the difference in language between the Sixth Amendment and Article 1, Section
12. The former states a right, “[T]he accused shall enjoy the right to a speedy and public trial,”
U.S. Const. amend. VI, but the latter gives a directive, “Justice shall be administered . . .
speedily, and without delay,” Ind. Const. art. 1, § 12. So, while the Sixth Amendment invites
analysis into whether and how defendants assert their right to a speedy trial, Article 1, Section
12 seemingly does not. In fact, prior to Fortson, this Court recognized that Article 1, Section 12
“casts no burden upon the defendant, but does cast an imperative duty upon the state and its
officers, the trial courts and prosecuting attorneys, to see that a defendant” receives a speedy
trial. Zehrlaut v. State, 230 Ind. 175, 183–84, 102 N.E.2d 203, 207 (1951). Therefore, under our
state constitution, a defendant’s speedy trial “demand is effectively made for him.” Id. at 184,
102 N.E.3d. at 207; see also Barker, 407 U.S. at 524 & n.21 (citing Zehrlaut in recognizing Indiana
as one of eight states to reject a demand rule). Yet, in Fortson, there was no reference to
Zehrlaut or to the disparity in language between the two provisions. See Fortson, 269 Ind. at
169, 379 N.E.2d at 152. And thus, for a speedy trial claim brought under Article 1, Section 12,
an analysis distinct from Barker may be more suitable. Cf. State v. Harberts, 11 P.3d 641, 648,
650–51 (Or. 2000) (rejecting the Barker factors for analyzing speedy trial claims brought under
the Oregon Constitution, which was modeled after Indiana’s). But because neither party asks
us to undertake this separate analysis, we use only the federal test.



Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020                           Page 6 of 17
establishes time limits for prosecution and provides for discharge of a
defendant when those limits are exceeded. Bridwell v. State, 659 N.E.2d
552, 553 (Ind. 1995). More specifically, Criminal Rule 4(C)—the relevant
subsection here—places an affirmative duty on the State to bring a
defendant to trial within one year from the later of two dates: (1) the filing
of charges or (2) the arrest. Ind. Crim. R. 4(C). Importantly, Criminal Rule
4 does not cover every aspect of its broader constitutional counterparts.
Cundiff v. State, 967 N.E.2d 1026, 1027 n.2 (Ind. 2012). And thus, our review
of a Rule 4 challenge is separate from a claimed constitutional violation.
Logan, 16 N.E.3d at 958.

    Here, Watson waited nearly six and a half years before he was retried
on the State’s habitual-offender allegation. He contends that this delay
violates his right to a speedy trial under Criminal Rule 4(C) and the state
and federal constitutions. The State responds that Watson is not entitled to
relief, arguing that Rule 4(C) does not apply to retrials and that the delay
was not unconstitutional.

  Both parties are partially correct. While Criminal Rule 4(C) does not
apply to habitual-offender retrials, the six-plus-year delay violated
Watson’s constitutional right to a speedy trial. 3


I. Criminal Rule 4(C) does not apply to the retrial of
   a habitual-offender allegation.
   Criminal Rule 4(C) requires the State to bring a defendant to trial
within one year, excluding delays caused by the defendant or court
congestion. The one-year clock is triggered by the later of either the date
charges are filed or the date of the defendant’s arrest. Because these occur
at the beginning stages of a criminal prosecution, we have previously held
that Rule 4(C)—by its language—does not anticipate mistrials or retrials.
See James v. State, 716 N.E.2d 935, 939 (Ind. 1999); State ex rel. Brumfield v.




3Because we find that the delay violated Watson’s constitutional right to a speedy trial, we do
not address his claim that the delay violated his constitutional right to due process.



Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020                       Page 7 of 17
Perry Cir. Ct., 426 N.E.2d 692, 695 (Ind. 1981). Watson acknowledges this
general principle, but he argues that, in Poore v. State, 685 N.E.2d 36 (Ind.
1997), we held that Criminal Rule 4 applies to habitual-offender retrials.
Watson reads that decision too broadly.

   In Poore, we found that Criminal Rule 4(B)—not Criminal Rule 4(C)—
applies to habitual-offender proceedings. 685 N.E.2d at 38–39. And, in
reaching that conclusion, we highlighted a key difference between the two
subsections: they are triggered in different ways. Id. at 38 n.2.

   Criminal Rule 4(B) allows an incarcerated defendant to “move for an
early trial” and then be “discharged if not brought to trial within seventy
(70) days.” Crim. R. 4(B)(1). 4 So, Rule 4(B) can be triggered by a defendant
at any stage of a criminal prosecution: the 70-day clock runs from the date
the incarcerated defendant files a motion. But Rule 4(C) is triggered
automatically at the beginning of a criminal prosecution: the one-year
clock runs from the later of charges being filed or arrest. Because of these
differences, we concluded that the “decisions holding Rule 4(C)
inapplicable to retrials are not on point” and that a habitual-offender
proceeding is, in fact, a “trial” for Rule 4(B) purposes. Poore, 685 N.E.2d at
38 n.2, 39.

   In sum, Poore was confined to Criminal Rule 4(B); and we reinforce here
that Criminal Rule 4(C)’s triggering mechanism forecloses its application
to the retrial of a habitual-offender allegation, see Brumfield, 426 N.E.2d at
695. Thus, Watson is not entitled to relief under Rule 4(C). But this does
not end our inquiry—we now turn to whether he was denied his
constitutional right to a speedy trial.




4   Watson did not file a Criminal Rule 4(B) motion.



Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020        Page 8 of 17
II. The six-plus-year delay violated Watson’s
    constitutional right to a speedy trial.
   Pursuant to a defendant’s constitutional right to a speedy trial—
secured by the Sixth Amendment to the United States Constitution and
Article 1, Section 12 of the Indiana Constitution—both the State and courts
have an obligation to ensure the speedy administration of justice. This
constitutional guarantee primarily protects three interests of criminal
defendants: (1) preventing oppressive pretrial incarceration; (2)
minimizing anxiety and concern; and (3) limiting the possibility that the
defense will be impaired. Barker, 407 U.S. at 532. To safeguard those
interests, we apply the Barker balancing test. Sweeney v. State, 704 N.E.2d
86, 102–03 (Ind. 1998).

   The Barker test weighs the conduct of the government against the
conduct of the defendant. 407 U.S. at 530. This requires an examination of
four nonexclusive factors: (1) was the delay uncommonly long; (2) who is
more responsible for the delay; (3) did the defendant assert their right to a
speedy trial; and (4) did the defendant suffer prejudice because of the
delay. Doggett v. United States, 505 U.S. 647, 651 (1992) (citing Barker, 407
U.S. at 530). No individual factor is “a necessary or sufficient condition”
for a speedy trial violation; instead, each inquiry is related and must be
considered together in the context of a particular case. Barker, 407 U.S. at
533. This analysis provides a framework by which courts can preserve the
integrity of this constitutional right—one that has been described as
“slippery” and “amorphous.” See id. at 522.

  With this framework in hand, we will now determine whether Watson
was denied his constitutional right to a speedy trial.


   A. The delay is presumptively prejudicial and far exceeds
      the triggering threshold.
   The first Barker factor, the length of delay, involves a dual inquiry and
acts as the gateway to a full speedy trial analysis. 407 U.S. at 530–31. If the
interval between accusation and trial is “ordinary,” further inquiry into
the other factors is unnecessary. Doggett, 505 U.S. at 651–52, 652 n.1;


Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020         Page 9 of 17
Barker, 407 U.S. at 530–31. But if the defendant shows that the interval is
“presumptively prejudicial,” we then consider the extent to which the
delay exceeds that triggering threshold. Doggett, 505 U.S. at 652. Delays
approaching one year generally satisfy the presumptively prejudicial
threshold. See id. at 652 n.1; Vermillion v. State, 719 N.E.2d 1201, 1206 (Ind.
1999).

   Here, Watson waited 2,325 days—nearly six and a half years—for a
trial to determine whether he was a habitual offender. The trial court
concluded that this delay “is considerable and sufficient to trigger a Barker
analysis.” We agree.

   The delay here is over six times the length of the presumptively
prejudicial threshold: it exceeds the five-plus years the Barker Court called
“extraordinary” and nearly doubles the three and a half years we
characterized in Logan as “substantial.” Barker, 407 U.S. at 533; Logan, 16
N.E.3d at 962. Further, Barker recognized that a tolerable amount of delay
is dependent on the complexity of a particular case. 407 U.S. at 530–31. But
a habitual-offender allegation generally doesn’t involve an intricate
prosecution—it requires the State to prove only that the defendant “has
accumulated two (2) prior unrelated felony convictions.” Ind. Code § 35-
50-2-8(a) (2012). Thus, a delay of over six years in this context is
extraordinarily long.

   In short, the exceptional length of delay here both triggers the Barker
analysis and weighs in Watson’s favor.


   B. The government is responsible for a majority of the
      delay.
   The second Barker factor, the reasons for delay, is the “flag all litigants
seek to capture.” United States v. Loud Hawk, 474 U.S. 302, 315 (1986) (citing
Barker, 407 U.S. at 531). It requires an assessment of who is more
responsible for the delay: the government or the defendant. Doggett, 505
U.S. at 651.

   When considering delays attributable to the government, we assess the
reasons for those delays and assign them different weights. Barker, 407



Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020         Page 10 of 17
U.S. at 531. Reasons for delay generally fall into three categories: (1)
justifiable, like a missing witness; (2) neutral, like negligence or court
congestion; or (3) bad faith, like a purposeful attempt to hinder the
defense. See id. Only those reasons falling in the latter two categories
weigh against the government, with one grounded in bad faith weighing
most heavily. Id. On the other side of the scale, any delay caused by the
defense falls on the defendant. Vermont v. Brillon, 556 U.S. 81, 90 (2009).

   Here, the trial court concluded that the government was responsible for
a majority of the six-plus-year delay and that the underlying reasons were
all neutral. We agree with both conclusions 5 and explain why in detail
below.

   In July 2012, the court granted the State’s motion to retry Watson. Then,
in January 2013, Watson was granted the first of three continuances that
ultimately resulted in his retrial being postponed until February 2015. A
month before that date, however, it was removed from the court’s
calendar because a special judge was appointed. But, for reasons that
aren’t clear from the record, the special judge didn’t accept the
appointment for nearly eight months.

   After the special judge eventually set trial for April 2016, the State—
over Watson’s objections—was granted two continuances. It’s again
unclear from the record why the State would need to twice continue the
trial at this stage. Regardless, after the second continuance, trial was set
for March 2017. That date inexplicably came and went, however, without
a proceeding. The State then waited nearly seven months before asking
the court to set a new date. Two more special judge appointments
followed; and in November 2017, the court set trial for May 2018. Finally,



5The court made two legal errors when analyzing this factor. First, the trial court found that
court-caused delay weighs against the State but “less so than delays directly caused by the
State.” Though the court cited Barker to support this conclusion, Barker explicitly does not
differentiate between neutral delays caused by the prosecution and those caused by the court.
407 U.S. at 531. Indeed, the State and court share the duty to ensure a defendant receives a
speedy trial. Id. (observing that “the ultimate responsibility for such circumstances must rest
with the government”). Second, the trial court incorrectly found that the delay caused by
Watson’s second attorney did not weigh against Watson. See Brillon, 556 U.S. at 90.



Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020                      Page 11 of 17
based on actions attributable to Watson, trial was further delayed until it
was held that November.

   Of these 2,325 days of delay, Watson is responsible for 965 days—737
days in the beginning of the prosecution and 228 days at the end. But the
State and court are responsible for 1,360 days. In other words, actions by
the government, in the middle of Watson’s prosecution, delayed his trial
by nearly four years. And though that delay is all based on neutral
reasons, it is still unacceptable for constitutional speedy trial purposes. See
Doggett, 505 U.S. at 657.

   In short, the government is responsible for a majority of the delay.
Watson has thus captured the proverbial flag as this factor weighs in his
favor.


   C. Watson asserted his right to a speedy trial.
   The third Barker factor requires an examination of whether and how a
defendant asserted the speedy trial right. 407 U.S. at 531. While “a
defendant has some responsibility to assert a speedy trial claim,” we do
not look solely for a “pro forma objection.” Id. at 529. We also consider “the
frequency and force” of other, less formal assertions of the right. Id. The
ultimate inquiry is a fluid one: we determine whether the State and court
were put on notice that a defendant has asserted their speedy trial right,
while remaining mindful of any conduct by the defendant to the contrary.
Loud Hawk, 474 U.S. at 314; Strunk v. United States, 412 U.S. 434, 436 (1973).

   Here, the trial court made three observations when concluding that this
factor weighs against Watson: (1) Watson did not formally object on
speedy trial grounds until he filed a motion to dismiss shortly before the
eventual trial; (2) though Watson wrote to the court—three years earlier—
that he wanted “to get this trial over,” his objections were ineffective as
Watson could speak only through represented counsel; and (3) it was the
State, not Watson, who requested a new trial date after the first special
judge retired. As we explain below, these observations are misguided;
Watson sufficiently asserted his speedy trial right.




Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020        Page 12 of 17
   It’s true that Watson did not formally object on speedy trial grounds
until his motion to dismiss. But prior to that, Watson wrote not one, but
four, letters to the trial court that sufficiently put it and the State on notice
that he wanted the pending allegation resolved. In September 2015,
Watson informed the court that he “wasn’t picked up for trial” and asked
about his “new court date.” A few months later, Watson wrote to correct a
scrivener’s error on the court’s order setting a new date, explaining, “I
don’t want there to be any mix-up as I want to get this trial over.” Then, in
April 2017, less than a month after his scheduled trial date inexplicably
came and went with no proceeding, Watson wrote that he assumed his
trial “was continued again as I wasn’t picked up” and asked for the new
date. Finally, about a year later, Watson again implored the court to
“please tell me my new court date.” What’s more, between the second and
third letters, the State was granted two continuances over Watson’s
objection. Thus, this is not a case in which “the defendant knowingly fails
to object” to further delay. Barker, 407 U.S. at 529. Rather, Watson
expressed his desire to be tried and, during that time, took no action to
contradict that desire.

   We acknowledge that Watson was represented by counsel when he
wrote each letter, but that does not mean his correspondence should be
ignored when evaluating whether Watson asserted his personal right to a
speedy trial. See United States v. Tigano, 880 F.3d 602, 618 (2d Cir. 2018)
(recognizing that, in the context of a constitutional speedy trial claim, a
defendant’s assertion of their own right—regardless of actions by
counsel—is the relevant consideration). As Barker explained, this
fundamental right “is unique in its uncertainty as to when and under
what circumstances it must be asserted.” 407 U.S. at 529. And the
circumstances here reveal that Watson wrote each letter during a time
when his first attorney was unresponsive to his inquiries and not filing
documents with the court to expedite the process. See id.; cf. Underwood v.
State, 722 N.E.2d 828, 832 (Ind. 2000). And while it’s true that the trial
court was not required to respond to Watson’s correspondence, what
matters is whether the letters put the government on notice that Watson
wanted to be tried. And given their “frequency and force,” his letters
provided sufficient notice. Barker, 407 U.S. at 529.


Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020         Page 13 of 17
   Finally, because it was the State’s obligation to request a new trial date
after the first special judge retired, we cannot fault Watson for not making
that request. 6 See id. (“[T]he primary burden [is] on the courts and the
prosecutors to assure that cases are brought to trial.”).

   In short, Watson appropriately asserted his right to a speedy trial and
did not act in a manner contrary to that assertion. Thus, this factor weighs
in his favor.


      D. Watson experienced prejudice as a result of the
         excessive delay.
   The final Barker factor considers the prejudice the defendant
experienced from the delay. Id. at 532–33. We assess prejudice in light of
the three interests the speedy trial guarantee was designed to protect: (1)
preventing oppressive pretrial incarceration; (2) minimizing the anxiety
and concern of the accused; and (3) limiting the possibility that the
defense will be impaired. Id. at 532.

  Here, the trial court considered these interests and found that the only
prejudice to Watson was “anxiety from having to await resolution of the
habitual offender allegation.” The court then concluded that this factor
“weighs heavily” against Watson. We disagree.

  The unique facts of this case reveal particularized and substantial
anxiety arising out of the excessive delay. See Allen v. State, 686 N.E.2d 760,
784 (Ind. 1997). We recognize that anxiety is normal for anyone facing a
pending charge, but the angst Watson experienced from the unnecessary
delay is of a considerable magnitude. For over six years—nearly four of
which are attributable to the government—Watson was left to wonder
whether he would be released at age seventy-six or die in prison. Cf.
United States v. Black, 918 F.3d 243, 265 (2d Cir. 2019) (finding the
magnitude and concern incurred by defendants awaiting the
government’s death-penalty decision was “great” and “weigh[ed]




6   Notably, the State waited at least six months after the retirement to make the request.



Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020                         Page 14 of 17
heavily” in the court’s determination that the delay was prejudicial). We
find that this unusual level of anxiety exceeds that which is inevitable in
every criminal case. And while Watson’s particularized angst alone may
not support relief under Barker, it is still a sufficient showing of prejudice
to tip this factor in his favor.

  In finding that Watson has made a showing of prejudice based on
particularized anxiety, we are mindful of the other interests at play:
preventing oppressive pretrial incarceration and limiting potential
impairment of the defense. To the first, we acknowledge that, under
normal circumstances, the fact that a defendant is already incarcerated
will mitigate any prejudice attributable to anxiety. But there are times
when “an outstanding untried charge . . . can have fully as depressive an
effect upon a prisoner as upon a person who is at large.” Smith v. Hooey,
393 U.S. 374, 379 (1969). And the outstanding allegation here, which
would determine Watson’s ultimate fate, undoubtedly had a significant
depressive effect. To the final interest, we are cognizant that Watson has
not claimed any prejudice to his defense. But it is well settled that such a
showing is not required. See, e.g., United States v. MacDonald, 456 U.S. 1, 7–
8 (1982); Moore v. Arizona, 414 U.S. 25, 26–27 (1973).

   In short, under these rare circumstances, we find that Watson has made
a particularized and substantial showing of anxiety arising out of the
government’s excessive delay. Thus, Watson has endured prejudice, and
this factor weighs in his favor.


   E. Watson’s constitutional right to a speedy trial has been
      violated.
   All four Barker factors weigh in Watson’s favor. First, six-plus years of
delay to try Watson on a habitual-offender allegation is uncommonly
long. Second, the government is responsible for a majority of that delay.
Third, Watson appropriately asserted his right to a speedy trial. And
finally, Watson has shown prejudice resulting from the extraordinary
delay. And so, we find that Watson was denied his constitutional right to
a speedy trial.




Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020        Page 15 of 17
Conclusion
   Watson is not entitled to discharge under Criminal Rule 4(C) because
that rule does not apply to the retrial of a habitual-offender allegation. But
an analysis of the relevant factors reveals that Watson’s constitutional
right to a speedy trial was violated, and thus, he is entitled to relief. We
reverse the trial court and remand with instructions to vacate Watson’s
habitual-offender enhancement.


David, Massa, and Goff, JJ., concur.
Slaughter, J., concurs, except as to Part II.C.




Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020       Page 16 of 17
ATTORNEY FOR APPELLANT
Cara S. Wieneke
Wieneke Law Office, LLC
Brooklyn, Indiana

ATTORNEYS FOR APPELLEE
Curtis T. Hill, Jr.
Attorney General of Indiana

Stephen R. Creason
Chief Counsel

Samuel J. Dayton
Deputy Attorney General
Indianapolis, Indiana




Indiana Supreme Court | Case No. 20S-CR-64 | October 21, 2020   Page 17 of 17